J-S35031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN T. AND SHIRLEY A. OLESKI              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CHARLES HATHAWAY                           :
                                               :
                      Appellant                :   No. 894 MDA 2021

                  Appeal from the Order Entered June 3, 2021
      In the Court of Common Pleas of York County Civil Division at No(s):
                             2014-FC-001854-03

    JOHN T. AND SHIRLEY A. OLESKI              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CHARLES HATHAWAY                           :
                                               :
                      Appellant                :   No. 1022 MDA 2021

                 Appeal from the Order Entered June 29, 2021
      In the Court of Common Pleas of York County Civil Division at No(s):
                             2014-FC-001854-03


BEFORE: OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                  FILED: DECEMBER 17, 2021

        These consolidated appeals arise from the order of the Court of

Common Pleas of York County (trial court) resolving a custody dispute in

favor of John T. and Shirley A. Oleski, the maternal grandparents of the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35031-21


minor child, H.H. The father of the child, Charles Hathaway (Father) argues

that the order must be vacated because the trial court had no jurisdiction

over the case; the trial court deprived him of the chance to make his

jurisdictional argument; and the custody terms imposed infringe on his

parental rights.   For the reasons that follow, the appeal docketed at case

number 894 MDA 2021 is quashed as interlocutory, and the appeal docketed

at case number 1022 MDA 2021 is affirmed.

                                      I.

      The procedural history of this case is somewhat convoluted. Father is

the natural father of the child, H.H., who was born in 2009. The mother of

H.H. was married to Father at the time the child was born.       The mother

passed away in 2013, but she was survived by the child’s maternal

grandparents, John T. Oleski and Shirley A. Oleski (grandparents).

      Since 2014, Father and grandparents have been engaged in a custody

dispute over the child.    On October 18, 2016, Father and grandparents

reached a stipulated agreement that grandparents would be granted partial

physical custody and Father would be granted primary physical custody and

sole legal custody. However, grandparents subsequently filed a petition for

custody and contempt, alleging that Father was not complying with the

earlier stipulations.

      The trial court held a custody trial and granted grandparents’ petition.

On July 17, 2018, the trial court entered a custody order awarding


                                    -2-
J-S35031-21


grandparents partial physical custody of the child every other Saturday

during the school year, Christmas Eve, and four other days each summer.

The order provided that grandparents were responsible for the child’s

transportation to and from all visits.     Father appealed on constitutional

grounds and this Court affirmed the order in J. & S.O. v. C.H., 206 A.3d

1171 (Pa. Super. 2019).

      In August 2020, Father and the child moved from Pennsylvania to

Maryland.     Father’s Maryland home was about an hour’s drive from

grandparents’ residence. To avoid having to drive a total of four hours for

each visit, grandparents petitioned for a modification of the July 17, 2018

order so that transportation responsibilities would be evenly split between

themselves and Father.

      However, on December 9, 2020, due to the outbreak of COVID-19 and

resulting travel restrictions, the petition to modify the transportation

provision was held in abeyance. Instead, the trial court entered on that date

an order modifying the July 17, 2018 order to temporarily award

grandparents remote video visits in lieu of in-person partial custody.   This

order precluded in-person visits only in the event that “a scheduled visit for

the Grandparents with the minor child is not able to occur in person due to

restrictions related to the ongoing COVID 19 pandemic[.]” The parties were

advised on several other occasions that in-person visits would resume once

the travel restrictions related to COVID-19 were lifted.


                                     -3-
J-S35031-21


        A few months later, on March 3, 2021, the trial court held a hearing on

grandparents’ petition to modify the transportation provisions of the custody

order. Testimony was taken from the child and on March 4, 2021, the trial

court granted grandparents’ petition.          An order was entered the next day

directing the parties to split transportation responsibilities as to previously

awarded visits outlined in the July 17, 2018 order.

        On May 17, 2021, grandparents filed a petition seeking to enforce their

in-person visitation rights.      By that time, both Pennsylvania and Maryland

had lifted their respective transportation restrictions.         Moreover, it is

undisputed that grandparents have been vaccinated against COVID-19.1

        Father filed preliminary objections on May 28, 2021, arguing that the

trial court no longer had jurisdiction over the case because the child had

been residing in Maryland for the past nine months. The trial court issued

an order on June 3, 2021, enforcing grandparents’ in-person visitation rights

and recognizing that the prior temporary orders were given effect only so

long as COVID-19 travel restrictions were in place. The trial court further

ordered that Father’s preliminary objections would be heard on August 11,

2021.

____________________________________________


1 The title of the petition indicated that grandparents sought “special relief
and modification of custody.” However, in substance, grandparents were
clearly seeking to have the trial court enforce their established right to in-
person custody because the COVID-19 travel restrictions had eased.




                                           -4-
J-S35031-21


       Father moved for reconsideration of the trial court’s June 3, 2021

order, reiterating his argument that the trial court lacked jurisdiction.

Grandparents filed a response to Father’s preliminary objections, and while a

ruling was still pending on the preliminary objections and the motion for

reconsideration, Father appealed the June 3, 2021 order. This interlocutory

appeal was docketed at case number 894 MDA 2021.2

       Subsequently, grandparents filed an amended petition for contempt

and enforcement of the underlying custody order on June 17, 2021. They

asserted that this amendment made Fathers’ preliminary objections to the

original petition moot. On June 29, 2021, the trial court dismissed Father’s

preliminary objections, finding that they were rendered moot by the filing of

grandparents’ amended petition and because Father had not timely filed a

notice of presentment, as was required by York County Rules of Procedure

208.3(a) and 1915.5 to have the preliminary objections heard by the trial

court.3 The trial court reasoned that no objections were pending on June 29,

2021, because by that time, Father had still not cured his procedural error.

____________________________________________


2 Father moved for reconsideration of the June 3, 2021 order and the motion
was denied on June 29, 2021, the same date on which the trial court
dismissed Father’s preliminary objections to grandparents’ petition.

3 To clarify, Father’s preliminary objections logically could not have been
rendered moot by grandparents’ amended petition. The trial court found
that grandparents’ amended petition was itself moot, and the scheduled
hearing on Father’s preliminary objections had not yet taken place. See
Trial Court Order, 6/29/2021 at Paragraphs 1-2. Moreover, the trial court
(Footnote Continued Next Page)


                                           -5-
J-S35031-21


      Grandparents’ amended petition was also dismissed as the trial court

determined that the relief sought had already been granted pursuant to the

June 3, 2021 order.       These dismissals were entered on June 29, 2021, a

date within the 20-day window in which Father could file preliminary

objections to grandparents’ amended petition.

      Father appealed the June 29, 2021 order and the appeal was docketed

at case number 1022 MDA 2021. Both of Father’s two related appeals were

consolidated for purposes of briefing and disposition.4 The latter of the two

appealed orders, dated June 29, 2021, is the final order adjudicating the

parties’ respective custody rights.

      Father now argues in his appellate brief that the orders on review must

be vacated for four related grounds, all of which concern the scope of the

trial court’s authority in the subject custody proceedings:

      1. Whether the [trial] court committed an error of law in
      granting [grandparents’] request for modification when it lacked
      exclusive ongoing jurisdiction under 23 Pa.C.S. § 5422?

      2. Whether the [trial] court committed an error of law in
      modifying the status quo custody order without affording
(Footnote Continued) _______________________

dismissed grandparents’ amended petition before the time had expired for
Father to file new preliminary objections to the amended petition.
Ostensibly, the trial court eliminated the procedural vehicles in which Father
could file preliminary objections.
4 As to Father’s appeal in case number 1022 MDA 2021, the trial court

ordered Father to clarify his statement of issues and an amended statement
was filed. The trial court then filed a 1925(a) opinion outlining the reasons
for its ruling. See 1925(a) Opinion, 8/4/2021.




                                          -6-
J-S35031-21


      [Father] his constitutional procedural due process of notice and
      opportunity to be heard?

      3. Whether the [trial] court committed an error of law in
      overriding [Father’s] fundamental rights as a parent with sole
      legal custody to determine the appropriateness of physical
      contact with his minor child and other relatives during a global
      pandemic?

      4. Whether the [trial] court committed an error of law by
      dismissing an amended petition for contempt and enforcement,
      prior to expiration of the time allotted under Pa.R.C.P. 1028(f) to
      file other objections?

Appellant’s Brief, at 8 (suggested answers and some punctuation omitted).

                                      II.

      As a preliminary matter, we note that Father properly appealed the

trial court’s June 29, 2021 order, which was final and appealable because it

resolved all the claims of the parties and concluded the proceedings in the

case. See Pa.R.A.P. 341 (b)(1). Conversely, Father’s earlier appeal of the

trial court’s June 3, 2021 custody order was non-final and not immediately

appealable. See id.; see also G.B. v. M.M.B., 670 A.2d 714 (Pa. Super.

1996). The appeal docketed at case number 894 MDA 2021 is, therefore,

quashed.

      Moving to the merits, Father’s first appellate issue concerns whether

the trial court had authority to grant grandparents’ petition. He argues that

the trial court lacked subject matter jurisdiction because the child resided in




                                     -7-
J-S35031-21


Maryland and not Pennsylvania at the time the most recent custody order

was entered.5

       We find that Father’s jurisdictional argument has no merit.              The

Uniform Child Custody and Jurisdiction Enforcement Act provides in pertinent

part that a Pennsylvania trial court which has made an initial custody

determination will retain jurisdiction to modify and enforce its order until:

       a court of this Commonwealth determines that neither the child,
       nor the child and one parent, nor the child and a person acting
       as a parent have a significant connection with this
       Commonwealth and that substantial evidence is no longer
       available in this Commonwealth concerning the child's
       care, protection, training and personal relationships[.]

23 Pa.C.S. § 5422(a)(1) (emphasis added).

       In the present case, the child resided in York County, Pennsylvania

until August 2020. This case has been litigated in that forum since 2014,

and the parties agree that the trial court had jurisdiction at the inception of

the case.     See 23 Pa.C.S. § 5422, Uniform Law Comment (“Jurisdiction

attaches at the commencement of a proceeding.”). Father and grandparents
____________________________________________


5 “It is hornbook law that ‘as a pure question of law, the standard of review
in determining whether a [trial] court has subject matter jurisdiction is de
novo and the scope of review is plenary.’” S.K.C. v. J.L.C., 94 A.3d 402,
406 (Pa. Super. 2014) (quoting Beneficial Consumer Disc. Co. v.
Vukman, 77 A.3d 547, 550 (Pa. 2013)) (citation omitted).             “[W]hen
discussing our standard of review in other cases arising under [23 Pa.C.S.
§ 5422], we have often stated that ‘this Court will not disturb a decision to
exercise or decline jurisdiction absent an abuse of discretion by the trial
court.’” S.K.C., 94 A.3d at 406 (quoting Billhime v. Billhime, 952 A.2d
1174, 1176 (Pa. Super. 2008)) (citation omitted).




                                           -8-
J-S35031-21


were bound by the stipulated terms of the custody order entered by the trial

court on July 17, 2018.

      On December 11, 2020, grandparents’ in-person custody rights were

temporary suspended only so long as the travel restrictions relating to

COVID-19 remained in effect. See Trial Court Order, 12/11/2020, at 2-3.

On June 3, 2021, and June 29, 2021 (after those interstate travel

restrictions were halted), the trial court enforced the July 17, 2018 custody

order as the subsequent interim orders restricting in-person visits had

effectively   lapsed.     This   judicial   action   merely   removed   temporary

restrictions on grandparents’ custody rights, giving full effect to the custody

order of July 17, 2018.

      Although neither Father nor H.H. reside in Pennsylvania, the record is

abundantly clear that there is substantial evidence available in this

Commonwealth concerning the child’s care, protection, training and personal

relationships.    Father has not disputed this point, as his jurisdictional

argument hinges solely on the fact that he and the child no longer reside in

Pennsylvania.     The plain language of 23 Pa.C.S. § 5422(a)(1) affords

continuing exclusive jurisdiction to the trial court with original jurisdiction

unless the residency and substantial evidence prongs are both satisfied.

See generally Rennie v. Rosenthol, 995 A.2d 1217, 1220-21 (Pa. Super.

2010).




                                        -9-
J-S35031-21


       Because the conditions required to divest the trial court of jurisdiction

were not established, much less disputed as to the substantial evidence

prong, the trial court did not err in finding that it had retained continuing,

exclusive jurisdiction to enforce or modify its previous custody order. See

S.K.C. v J.L.C., 94 A.3d 402, 411 (Pa. Super. 2014) (quoting Rennie v.

Rosenthol, 995 A.2d 1217, 1220-21 (Pa. Super. 2010) (“Pennsylvania will

retain jurisdiction as long as a significant connection with Pennsylvania

exists or substantial evidence is present.”)); Favacchia v. Favacchia, 769

A.2d 531 (Pa. Super. 2001) (same).

                                           III.

       Father’s second argument is that the trial court violated his due

process rights by entering the June 29, 2021 order without giving Father a

prior opportunity to assert his jurisdictional challenge, which was the sole

ground in his preliminary objections to grandparents’ petition.6 We find that

this claim has no merit.

       On May 28, 2021, Father filed preliminary objections to grandparents’

petition for modification and contempt.            The trial court recognized and

reaffirmed grandparents’ right to in-person visitation on June 3, 2021, but

grandparents filed an amended petition on June 17, 2021, well before

____________________________________________


6Father has proffered no additional preliminary objections he would have
made to grandparents’ amended petition.




                                          - 10 -
J-S35031-21


August 11, 2021, the scheduled date on which Father’s preliminary

objections would be heard.       Grandparents’ amended petition, along with

Father’s preliminary objections and motion for reconsideration, were

dismissed on June 29, 2021. The August 11, 2021 hearing was cancelled.

      While we agree with Father that his preliminary objections should not

have been treated as moot, the trial court’s finding of mootness did not

deprive Father of due process or an opportunity to be heard.                The only

ground asserted in Father’s preliminary objections was that the trial court

lacked jurisdiction, and the trial court considered the merits of that

argument in its 1925(a) opinion. See Trial Court Opinion, 8/4/2021, at 4-8.

Father   had    raised   the   same   jurisdictional   issue   in   his   motion    for

reconsideration of the June 3, 2021 order, and the trial court found no merit

to the claim.

      Additionally, we have also considered the merits of that issue in the

previous section above and found that the trial court did not err.                 It is

irrelevant that the trial court ruled before holding the August 11, 2021

hearing because, in an enforcement action like the one here, a hearing or an

express ruling on jurisdiction is not required; the trial court only has to

determine as a matter of law “whether the [custody] decree was valid when

entered and never modified [in another forum].” See Shaw v. Shaw, 719

A.2d 359, 360 (Pa. Super. 1998) (quoting Taylor v. Taylor, 480 A.2d 1188,

1190 (Pa. Super. 1984)). Thus, while the trial court may have erred in the


                                      - 11 -
J-S35031-21


manner that it dismissed Father’s jurisdictional challenge, any such error

was harmless.7

                                               IV.

       Father’s third argument is that the trial court’s June 29, 2021 order

deprived him of his statutorily protected right to make medical decisions on

behalf of the child. According to Father, it is his right to unilaterally preclude

grandparents’ in-person visits, regardless of the terms of the trial court’s

custody orders, because he is entitled to make such medical decisions on

behalf of the child.

       We find that this claim is not preserved for purposes of appeal. Father

did not raise it in his preliminary objections or in his motion for

reconsideration. See Pa.R.A.P. 302(a) (“Issues not raised in the trial court

are waived and cannot be raised for the first time on appeal.”). The novel
____________________________________________


7  Father seems to argue in his brief that the trial court had to hold an
evidentiary hearing on his jurisdictional claim because the July 17, 2018
custody order was being modified and not simply enforced. See Shaw v.
Shaw, 719 A.2d 359, 360 (Pa. Super. 1998) (distinguishing “modification
jurisdiction,” which requires consideration of evidence, and “enforcement
jurisdiction,” which does not).        Yet the record does not support this
interpretation. Grandparents were petitioning the trial court to enforce the
visitation terms of prior custody orders from 2018. Father does not dispute
that grandparents’ right to in-person custody was only temporarily limited
for as long as COVID-19 restrictions were in place. These restrictions were
lifted at the time the trial court entered its orders on June 3, 2021, and June
29, 2021. Since this appeal concerns the trial court’s jurisdiction to enforce
its custody orders and there was no issue of fact calling for the presentation
of evidence, a hearing on the trial court’s enforcement jurisdiction was not
needed. See id.




                                          - 12 -
J-S35031-21


issue was raised for the first time in Father’s 1925(b) statement, by which

time the issue had long been waived.

                                        V.

      Father’s final argument is that the trial court abused its discretion by

prematurely dismissing grandparents’ amended petition before Father’s time

to make preliminary objections had expired.          He claims that had he been

given the full amount of time afforded by the procedural rules, he would

have filed preliminary objections to grandparents’ amended petition and

challenged the trial court’s jurisdiction.

      Father correctly notes that under Pa.R.C.P. 1028(c)(1), he had 20

days from the date that grandparents filed their amended petition to submit

new preliminary objections.      By operation of that rule, the filing of the

amended petition rendered moot Father’s preliminary objection to the

original petition. See Pa.R.C.P. 1028(c)(1) (“If a party has filed an amended

pleading as of course, the preliminary objections to the original pleading

shall be deemed moot.”).

      Here, the trial court erred by depriving Father of an opportunity to

assert preliminary objections to grandparents’ original petition and amended

petition.     Father’s   preliminary    objections    were   found   moot   after

grandparents filed an amended petition, but Father was not then given 20

days to file new preliminary objections to the amended petition.       The trial

court attempted to defend its ruling by pointing to local procedural rules


                                       - 13 -
J-S35031-21


concerning presentment, reasoning that Father failed to schedule a hearing

or file a notice as to when the hearing would be heard at the court’s motions

calendar.

       The trial court appears to overlook that at the time the disputed

dismissals were entered, Father’s original preliminary objections had been

scheduled to be heard on August 11, 2021. York County Rule of Procedure

208.3(a) requires a party to give the trial court and other parties notice of a

hearing at least five days prior to its scheduled date.          The trial court

dismissed Father’s preliminary objections weeks before the hearing was to

take place, so the time in which Father had to comply with the presentment

rule had not yet elapsed. Nevertheless, despite the trial court’s procedural

error, we find that no relief is due.

       It is critical that Father’s only complaint on appeal is that the timing of

the trial court’s rulings deprived him of the chance to assert a jurisdictional

challenge.     Regardless of that questionable timing, Father’s jurisdictional

argument was considered – and rejected – by the trial court, which

explained in its 1925(a) opinion that, as a matter of law, it had retained

jurisdiction to enforce its earlier custody orders in the case. See Trial Court

Opinion, 8/4/2021, at 4-8.8

____________________________________________


8 Pa.R.C.P. 1028(c)(2) requires the trial court to consider evidence when
ruling on a preliminary objection that raises an issue of fact. However,
Father has not raised any specific issues of facts as to the substantial
(Footnote Continued Next Page)


                                          - 14 -
J-S35031-21


      After reviewing that discrete legal issue, we likewise conclude that the

trial court did not abuse its discretion in this regard. As discussed above,

this appeal arises from an enforcement action, which does not require an

evidentiary hearing.       Moreover, Father did not dispute that substantial

evidence is available in this Commonwealth concerning the child’s care,

protection, training and personal relationships, affording the trial court

continuing, exclusive jurisdiction under 23 Pa.C.S. § 5422.         Accordingly,

because Father cannot articulate how the trial court’s procedural error

caused him prejudice, the error was harmless and the trial court’s custody

order must stand. See Century Nat. Bank & Tr. Co. v. Gillin, 534 A.2d

518, 520 (Pa. Super. 1987) (“In this case we find the action of the trial court

to have been premature.         This procedural error was not prejudicial to the

interests of appellant and was, therefore, harmless.”).




(Footnote Continued) _______________________

evidence prong of 23 Pa.C.S. § 5422(a)(1), thereby waiving objection to the
continuing, exclusive jurisdiction of the trial court to enforce its custody
order. See generally Rennie v. Rosenthol, 995 A.2d 1217, 1220-21 (Pa.
Super. 2010).



                                         - 15 -
J-S35031-21


     Appeal quashed at docket number 894 MDA 2021. Order affirmed at

docket number 1022 MDA 2021.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2021




                               - 16 -